Citation Nr: 1512067	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  06-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied a rating greater than 30 percent for post-concussion encephalopathy and a TDIU in February 2013.  

An appeal was taken to the United States Court of Appeals for Veterans Claims (Court) which, in October 2013, granted a joint motion requiring remand of the matter of TDIU.  The appeal of the matter of entitlement to a higher rating for post-concussion encephalopathy was dismissed.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran's service-connected disability (post concussion encephalopathy with headaches due to skull fracture, rated 30 percent) does not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU rating are not met. 38 U.S.C.A. §§ 1155 5107 (West 2014); 38 C F R §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C F R §§ 3.102, 3 156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim, 2) that VA will seek to provide, and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b); Quartuccio v Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F 3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice; that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v Shinseki, 580 F 3d 1270 (Fed Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim through August 2004, March 2006, and August 2006 letters that explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, as well as information on disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  While not all notice was furnished prior to the initial adjudication, notice was followed by subsequent adjudication, curing the timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran's pertinent post service treatment records have been secured.  The RO arranged for VA medical examinations/opinions in November 2004, February 2005, October 2010, and March 2014 which will be discussed in greater detail below.  The Board finds these examinations/opinions (cumulatively) to be adequate as they included review of the Veteran's history and a physical/mental status examination that included all necessary findings.  See Barr v Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding. VA's duty to assist is also met.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155, 38 C.F.R. §4.1.  

TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities (without regard to age).  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability it must be rated at 60 percent or more and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent, 38 C F R § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable (2) disabilities resulting from common etiology or a single accident (3) disabilities affecting a single body system e g orthopedic digestive, respiratory, cardiovascular renal, neuropsychiatric, (4) multiple injuries incurred in action or (5) multiple disabilities incurred as a prisoner of war 38 C.F.R.§ 4.16(a).  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C F R §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet App 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  The United States Court of Appeals for Veterans Claims (Court) has stated:  "In determining whether [an] appellant is entitled to a total disability rating based upon individual unemployability, the appellant's advancing age may not be considered.  See 38 C.F.R. § 3.341(a).  Hersey v Derwinski, 2 Vet. App. 91 94 (1992).  The Board's task [is] to determine whether there are circumstances in this case apart from the non-service connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the BVA must determine if there are circumstances, apart from non-service connected disabilities, that place this veteran in a different position than other veterans with an 80 percent combined disability rating.  See 38 CF R § 4.16(a) (1992)."  Van Hoose v Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the objective' rating does not consider".  See Vettese v Brown, 7 Vet. App. 31, 34, 35 (1994).  In evaluating a veteran s employability consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service connected disabilities.  38 CF R §§ 3.341, 4.16, 4.19.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment".  

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment".  The Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v Weinberger, 510 F 2d 439, 442 (8th Cir 1975).  

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  

The Veteran contends that he is unable to maintain substantially gainful employment due to his sole service connected disability, post-concussion encephalopathy due to skull fracture, rated 30 percent.  Since it is his sole service-connected disability and is rated at only 30 percent, the 38 C.F.R. § 4.16(a) schedular rating requirements for a TDIU rating are not met, and the analysis must progress to whether the Veteran's service connected disability nonetheless renders him unemployable, requiring that the case to referred to the VA Compensation and Pension Service Director for consideration of an extraschedular TDIU rating.

The Board has considered the full history of the disorder.  The Veteran's service medical treatment records reflect that on October 18, 1963, he was hospitalized for treatment of injuries from an auto accident, including a skull fracture.  It was noted that he was in a stupor upon admission.  His neurological status gradually improved.  Other than the stupor and lacerations, his physical examination was essentially within normal limits.  It was noted that his neurological inventory and neurological status became entirely normal.  He was discharged to full duty November 5, 1963.  Subsequent service treatment records noted complaints of headaches.  

The Veteran filed a claim for disability compensation in March 1998.

VA examination in October 1998 noted that the Veteran reported that he was unconscious for two days after the accident in service.  He reported residuals such as dizziness, headaches and confusion.  On examination, he was alert but somewhat sluggish in responding.  His speech was clear.  The examiner indicated that the Veteran had mild post concussion encephalopathy.  In November 1998, the RO granted service connection for the disorder and assigned a 30 percent rating.  

In October 1999, the Veteran was afforded another VA examination.  It was noted that he was alert, cooperative, oriented to person, place and time, and had good eye contact.  He spoke articulately.  He was well groomed.  He denied hallucinations.  His insight and judgment were good.  He scored 30 out of 30 on a mini mental status examination.  He was sleeping and eating well, and he was able to concentrate.  There was no evidence of psychomotor retardation.  The examiner stated that his degree of impairment was mild.  He was given a GAF score of 90.  

The RO confirmed the 30 percent rating in December 1999 and February 2000.  The RO proposed reducing the rating to 10 percent in November 2001.  However, a decision issued in February 2002 continued the 30 percent rating.

In October 2001, a VA neurology examiner felt that the Veteran had a normal neurological examination and that problems on some of the Veteran's frontal lobe tests were more related to a long history of substance abuse and possible psychiatric disorders than his service-connected head injury.   

On September 2003 VA treatment, the Veteran reported having frontal lobe headaches that were getting more severe.  He had memory problems, he did not sleep well, and he was becoming very depressed and anxious.  The assessments included tension headaches and depression. 

The Veteran submitted September 2003 lay statements from himself, his wife, and his sister describing the symptoms they felt were caused by his service-connected disability, and his difficulties maintaining employment due to them.  

In a September 2003 statement, the Veteran's treating VA physician, Dr. Nguyen, stated that his condition of chronic headaches was progressively getting worse, and that he was unable to hold a job due to his headaches with some loss of memory.  

In a separate September 2003 statement, the Veteran's vocational rehabilitation counselor stated that during the several months when she had been working with the Veteran, she noticed several times that he lost his train of thought and needed several minutes to compose himself in order to remember what he was speaking about.  She noted several incidents when he was unable to remember things they had discussed in previous weeks and she would have to remind him.  She stated that the Veteran volunteered at a real estate office for a few weeks, but experienced severe headaches during his volunteer work and did not feel he could continue.  He believed that he would be unable to go back to school or pursue any type of long term employment.  The counselor indicated that she had spoken with the VA Vocational Rehabilitation Supervisor, who explained that VA had found the Veteran infeasible to work.  She opined that the Veteran's work history following the accident indicates that he has been unable to stay successfully employed due to memory problems and intense headaches which caused him to miss work.  She opined that, although the Veteran wanted to provide for himself and appeared to be a hard working individual, it had become apparent to him over the previous years that full time employment is impossible, and as his rehabilitation counselor she agreed.  The counselor opined that, due to the head trauma he experienced in service and the continuing residuals, she did not feel the Veteran is able to work.  

A November 2004 VA examiner's report reflects the opinion of the examiner that the Veteran is probably unemployable likely secondary to the in-service head injury unless a CT examination revealed some other etiology.  The examiner seemed to figure in difficulties with executive functioning and difficulty keeping the Veteran on task in opining that he was probably unemployable due to head injury.  

In a November 2005 statement, Dr. Nguyen noted that the Veteran had had chronic right sided headaches and dizziness secondary to head trauma, and that he had tried many jobs but had to quit because of the headaches.

In a January 2006 letter, Dr. Nguyen noted that the Veteran still complained of right sided headache, depression, anxiety, insomnia, and poor memory.  Dr. Nguyen opined that because of these medical conditions, the Veteran could not fulfill his jobs correctly.  He had tried working as a substitute teacher in a middle school and as real estate employee, but was unable to fulfill the job requirements.  Dr. Nguyen opined that the Veteran needed evaluation for his capacity to be able to cope with the work environment. 

On October 2010 VA traumatic brain injury examination, the examiner opined that the Veteran's memory and cognitive complaints have nothing to do with his traumatic brain injury and most likely relate to his [non service connected] mood disorder and sleep impairment.  The examiner cited a normal unenhanced CT of the brain from September 1999, neuropsychological testing results from July 1998, a psychology assessment from May 2002, and a neuropsychology consult from July 2004.  The examiner opined that any emotional/behavioral/cognitive signs and symptoms identified are part of a mental disorder and do not represent residuals of traumatic brain injury.  The examiner opined that the Veteran's service connected traumatic brain injury is totally unrelated to his psychological condition and cognitive complaints, noting that a psychological exam in service on January 30, 1964 [after the head injury] was totally unremarkable and his neuropsychological testing on multiple occasions revealed normal brain functioning with the only problems related to his psychological condition and emotional distress.  The examiner opined that there is no evidence of most of the Veteran's complaints in service and until many years following separation.  The October 2010 VA examination report notes work limitations of decreased concentration and pain which would result in increased absenteeism and make performing duties more difficult and it was also noted that the Veteran would have to rest and stop activities for a couple of hours when headaches start.  The VA examiner did not indicate that employment would be precluded due to such symptoms. 

The Board remanded the case to the RO for a medical opinion, which was followed by referral of the claim to VA's Director of Compensation in February 2014, following the Court's October 2013 decision, which advised the Board to consider whether the record contains a medical opinion that sufficiently addresses the issue of the impact of the Veteran's service-connected disability on his ability to work, and also regarding referral of the case to the Director of Compensation for extraschedular consideration.  

In March 2014, the examiner who examined the Veteran in October 2010 reviewed the Veteran's claims folder and opined that the Veteran's service-connected post concussion encephalopathy with headaches would not render him unable to sustain gainful employment.  The examiner based his opinion on a review of the medical records, medical literature, and his experience as a neurologist.  He stated that it was clear from his previous examination of the Veteran in October 2010 that the only residual he had related to his traumatic brain injury is headaches.  His emotional, behavioral, and cognitive signs and symptoms had nothing to do with his traumatic brain injury and were completely unrelated.  His recent 'neuropsych' testing in September 2012 showed no evidence of dysfunction related to a brain injury.  The examiner felt that the Veteran would be able to maintain and sustain full time employment based on his service-connected condition.  He noted that in fact, the Veteran had retired as a bar owner in 2001 based on age/duration of work.  

The RO referred the matter of TDIU on an extraschedular basis to VA's Director of Compensation in June 2014.  Later in 2014, VA's Director of Compensation came to the conclusion, based on a review of available evidence, that TDIU should be denied on an extraschedular basis.  The Director stated that a review of all available evidence does not demonstrate that the Veteran is unable to engage in substantially gainful employment due solely to service-connected disability.   

In this case, the Veteran has not worked in several years.  However, this fact in and  of itself does not provide a basis to conclude that the Veteran's service-connected disability caused him to be unemployable.  Notably, the Veteran has cited to factors that may not be considered in determining his entitlement to a TDIU rating, including his age as well as several nonservice-connected disabilities.  Also, the Veteran stated on October 2010 VA examination that he was retired on eligibility due to age or duration of work.  The same report noted that he had graduated from high school and had a past failed business venture of managing a nightclub.  The only work limitations noted by the VA examiner were that the Veteran had decreased concentration and pain which would result in increased absenteeism and make performing duties more difficult, and it was also noted that he would have to rest and stop activities for a couple of hours when headaches start.  However, the VA examiner did not indicate that employment would be precluded due to such symptoms.  That same examiner added in March 2014 that the Veteran's post concussion encephalopathy with headaches would not render him unable to sustain gainful employment, and that opinion was in consideration of review of the claims folder.  He noted that the only residual of the in-service traumatic brain injury was headaches, and that the Veteran's emotional, behavioral, and cognitive signs and symptoms had nothing to do with his traumatic brain injury.   In support of this conclusion, he noted that recent 'neuropsych' testing in September 2012 had shown no evidence of dysfunction related to brain injury.  The examiner felt that the Veteran would not be precluded from full time employment due to his service-connected disability.  

While the Veteran clearly has problems due to his post-concussion encephalopathy due to skull fracture, this is the basis for the 30 percent evaluation.  The record does not reflect that the disability is such as to preclude his participation in gainful employment.  As was noted above, nonservice-connected disabilities may not be considered in deciding whether or not the Veteran is entitled to a TDIU rating, and the opinions that the Veteran is unemployable either implicitly or explicitly considered them in doing so, or at least did not isolate out other non-service-connected conditions or symptoms in rendering them.  The opinions from the Veteran and his relatives are not competent to indicate what symptoms are from his service-connected head injury and are no more than minimally probative on the matter of whether he is unemployable due to service-connected disability.  Furthermore, the medical opinions submitted in support of his claim do not address the Veteran's capability to participate in a work environment such as light assembly work or mailroom work.  

Nothing in the record suggests that the Veteran would be precluded by his service-connected disability from participating in light or sedentary work, particularly where he is able to take breaks due to headaches when necessary.  He had bartended in the past, which requires being social, and it also requires light manual labor.  He had also managed a nightclub which failed, but the evidence does not show that this was due to his service-connected disability.  It is likely that he could perform at least some of the more isolated types of employment (e g, light assembly or mailroom type work), if not more, such as employment requiring interpersonal skills and light manual labor, given his past education and work experience.  

The joint motion for remand accepted by the Court notes that a vocational rehabilitation counselor specifically opined that the Veteran was unable to work due to his in-service head trauma.  However, her opinion is not particularly probative, as she apparently was under the mistaken impression that the Veteran's memory problems were part of his service-connected disorder in formulating that opinion.  It also noted that a VA physician had indicated that the Veteran was unable to hold a job due to headaches with some memory loss.  However, the preponderance of the evidence indicates that memory loss is not part of the service-connected problem, and so this opinion is not probative on the matter at hand.  

The joint motion also noted that the Board previously did not cite to any evidence that indicated that the Veteran is able to do light or sedentary work.  However, there is now medical evidence of record, the 2014 VA examination report, probatively establishing that he is not unemployable due to his service-connected disability.  The joint motion advised that the Board did not address previously address the November 2004 VA neurology examination report or the subsequent CT scan in its discussion of entitlement to TDIU.  The examiner opined that the Veteran was probably unemployable likely secondary to the head injury unless a CT examination revealed some other etiology.  A CT scan had been normal in September 1999, however, as had psychology assessment in May 2002 and neuropsychology consult in July 2004.  The VA examiner in 2010 noted all of this in concluding that the only residual of the in-service head trauma was headaches.  In 2014, he added that 'neuropsych' testing in September 2012 had shown no evidence of dysfunction related to the service injury in further support of his conclusion.  This is more than satisfactory proof that the November 2004 opinion was less than a fully informed one and that it is less probative than the 2010 and 2014 VA examination reports on this point.  
The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal seeking a TDIU rating is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


